Citation Nr: 0524102	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for cervical discectomy, 
with history of avulsion injury, left spinal paralysis, 
trapezius muscle and serratus (muscle group 1) (formerly DC 
8211), currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which increased the veteran's rating 
for his service-connected cervical discectomy, with history 
of avulsion injury, left spinal paralysis, trapezius muscle 
and serratus (muscle group 1) (formerly DC 8211), from 20 
percent disabling to 40 percent disabling effective February 
27, 2001.

In March 2003, a hearing was held before a Decision Review 
Officer (DRO) at the Jackson, Mississippi, RO.  

The Board remanded the matter in April 2004.  It is now again 
before the Board for disposition.  


FINDING OF FACT

The veteran's service-connected cervical discectomy, with 
history of avulsion injury, left spinal paralysis, trapezius 
muscle and serratus (muscle group 1) (formerly DC 8211), is 
productive of slight limitation of motion, severe neck pain, 
radicular symptoms, weakness, numbness, and paresis of the 
left upper extremity, and muscle spasms; it is not productive 
of incapacitating episodes or ankylosis.   


CONCLUSION OF LAW

The criteria for a rating of 60 percent, and no more, for 
cervical discectomy, with history of avulsion injury, left 
spinal paralysis, trapezius muscle and serratus (muscle group 
1) (formerly DC 8211), have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: VA 
treatment records; multiple VA examination reports; and the 
veteran's assertions, including testimony provided at a March 
2003 DRO hearing.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral or cervical strain under DC 5237, spinal 
stenosis under DC 5238, degenerative arthritis of the spine 
under DC 5242, and intervertebral disc syndrome under DC 
5243.  See 38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (as in effect from September 26, 2003)).  

Prior to September 26, 2003, under DC 5290, which pertained 
to limitation of motion of the cervical spine, severe 
limitation of motion of the cervical spine warranted a 30 
percent rating.  Moderate limitation of motion warranted a 20 
percent rating, and slight limitation of motion warranted a 
10 percent rating.  38 C.F.R. § 4.71a, DC 5290 (as in effect 
prior to September 26, 2003).  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  A 10 
percent rating was warranted where there was characteristic 
pain on motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the cervical spine:  

Unfavorable ankylosis of the entire cervical spine 
.................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.........................30 percent

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis ......20 percent

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or, vertebral body fracture with 
loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the May 
2005 supplemental statement of the case (SSOC).  Furthermore, 
the May 2005 SSOC informed the veteran of the new rating 
criteria for the spine.   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes an August 2000 VA 
progress note which stated that the veteran was complaining 
of neck and back pain.  His strength was noted to be 5/5 for 
both the upper and lower extremities, bilaterally.  Cranial 
nerves II-XII were intact.  

A February 27, 2001 VA progress note stated that the veteran 
reported having neck pain.  It was further stated that he had 
been having numbness in the hands, bilaterally, for four 
months.  A February 27, 2001 X-ray report of the cervical 
spine listed an impression of previous fusion of the C5-6 
vertebra, degenerative disc disease at C4-5 and C6-7, and 
impingement on the neural foramina bilaterally by posterior 
osteophytes at C6-7.  

A March 2001 report of an MRI of the cervical spine listed an 
impression of spurring in C4-5 as well as broad-based bulge.  
The veteran also had facet joint hypertrophy, resulting in 
relative foraminal stenosis at that level on the right.    

VA progress notes report that an April 2001 MRI of the 
shoulder listed an impression of a normal study.  

A May 2001 VA examination report noted that the veteran 
described chronic type neck pain radiating out into the 
shoulder region.  The right was reported to be more 
symptomatic at the time of the examination.  The veteran 
stated that he was bothered by activities such as lifting or 
carrying.  Upon physical examination, the veteran had very 
significant atrophy at the left trapezius and shoulder 
regions.  He also demonstrated scapular winging on the left.  
On range of motion testing, he had right lateral rotation of 
40 degrees and left lateral rotation of 45 degrees.  He had 
40 degrees of flexion and 45 degrees of extension.  He did 
have increased pain on motion and had tenderness to palpation 
over the area of the left paracervical and trapezius region.  
No spasm was noted.  He demonstrated some weakness in the 
shoulders and biceps in the order of 4/5 on the right and 4-
/5 on the left.  Upper extremity measurement was 31cm, 
bilaterally.  The proximal forearm measured 26cm, 
bilaterally.  Reflexes were symmetrical in the upper 
extremities.  There was decreased sensation to pinprick along 
the medial and lateral border of the right forearm and along 
the medial border of the left forearm.  The impression was 
"[s]ervice-connected denervation of the left spinal 
accessory nerve involving left trapezius muscle and serratus 
- history of herniated nucleus pulposus - status post 
anterior cervical discectomy and fusion."  With regard to 
the DeLuca provisions, the examiner stated that the veteran 
had pain on range of motion testing and that, certainly, pain 
would further limit functional ability during flare-ups or 
with increased use.  However, he stated that it was not 
feasible "to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."     

An August 1, 2001 VA medical report stated that a nerve 
conduction study of the left median and ulnar nerves was 
performed, including motor and sensory studies.  In addition, 
it was stated that median F-wave and palmar latency were 
obtained.  The impression was of an abnormal study showing 
findings compatible with diffuse denervation in the left 
upper extremity suggesting the possibility of a chronic 
brachial plexopathy, although it was stated that the 
involvement of the paraspinous muscles in the cervical region 
would suggest that this was a more proximal process.  It was 
further stated that, in a patient who has had previous 
cervical spine surgery, findings of denervation of the 
paraspinous muscles may be a post-operative change making 
these findings difficult to localize with certainty.  
Finally, it was noted that the veteran was diagnosed as 
having a previous "rucksack" palsy from carrying a heavy 
radio in a pack on his shoulder.  

A July 2002 VA medical report stated that the veteran's chief 
complaint was chronic neck and low back pain.  Upon physical 
examination, it was stated that cervical spine range of 
motion was essentially preserved.  The impression/diagnosis 
was cervical spondylosis, intermittent symptoms.  

A January 2003 VA report of left shoulder X-rays stated that 
the left shoulder was normal.  A January 2003 VA report of 
cervical spine X-rays stated that there was no evidence of 
instability on flexion and extension on lateral views and 
that there was no change in fusion of C5-6, disc space 
narrowing at C6-7, or neural foraminal encroachment at C6-7 
compared to the previous radiographs of the cervical spine 
dated February 27, 2001.  

Numerous VA physical therapy notes listed a diagnosis of left 
shoulder dislocation with impingement.  A May 6, 2003 VA 
physical therapy initial consult report noted that there was 
an MRI of the shoulder in September 2002, which revealed some 
degenerative arthritis of the acromioclavicular joint and 
bulging of the capsule with some minimal impression on the 
supraspinatous tendon.  There were slight changes in the 
rotator cuff, but it was stated that a tear of the tendon was 
not definitely identified according to the report.  The 
assessment was typical deformity of accessory nerve palsy, 
longstanding.  It was also stated that the veteran had 
chronic pain syndrome associated with the muscles in the neck 
and shoulder.  

A March 2005 VA spine examination report stated that the 
April 2004 Board remand, as well as the veteran's claims 
folder were reviewed prior to and in conjunction with the 
examination.  On range of motion testing, the neck had 55 
degrees of right and left lateral rotation, 50 degrees of 
flexion, and 40 degrees of extension.  He described slight 
pain on motion, but there was no additional limitation of 
motion after repetitive motion.  No definite spasm was noted, 
but he had rather significant tenderness to palpation in the 
left paracervical region extending out into the area of the 
left trapezius.  He was noted to have some atrophy in the 
area of the left trapezius and shoulder and he demonstrated 
left scapular winging.  The impression was service-connected 
anterior cervical discectomy and fusion at C5-6.  History of 
injury of spinal accessory nerve with residual atrophy of 
trapezius muscle and serratus.  It was stated that X-rays of 
the cervical spine revealed marked degenerative disc disease 
of C5-6 and previous fusion of C5 with C6.  With regard to 
the DeLuca provisions, the examiner stated that there was 
slight pain on range of motion testing, but that there was no 
additional limitation of motion after repetitive motion.  The 
examiner also stated that it was conceivable that the veteran 
would have further limitation of function during a flare-up 
of pain.  However, he stated that it was not feasible "to 
attempt to express this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty."     
  
A March 2005 VA neurological disorders examination report 
stated that the veteran's claims folder and records in the 
computer were reviewed.  It was reported that the veteran 
complained of pain in the neck, especially on the left side.  
The pain was reported to go into the left shoulder blades, 
scapular area down into the back of the arm, forearm, into 
the little and right fingers.  It was also reported that he 
got numbness along the same side little and ring fingers off 
and on; it was stated that he got the pain and numbness two 
to three times a day, sometimes in a row, but other times 
every two to three days.  It was stated to last for 10 to 15 
minutes.  The veteran reported getting muscle spasm and 
tightness of the left side of the neck and scapular area 
daily and when he turns the neck he reported getting more 
spasm.  The veteran also reported getting headaches at least 
once a week, or once daily for two to three weeks.  He stated 
that there was no associated nausea or vomiting.  The veteran 
stated that he used a neck brace for 10 to 15 minutes at a 
time and that when he got no relief from the neck brace he 
would have to go to bed.  He stated that this might happen 
about once in two weeks.  He denied any incapacitating 
episodes of these neurological symptoms with numbness or 
spasms and denied any bedrest prescribed by a physician.  He 
did report flare-up with neck tightness and spasm daily and 
stated that varied in severity.  He reported that, during 
those times, he had limitation moving the neck.  The veteran 
also reported left hand weakness.  It was stated that the 
veteran was right handed.  He reported limitations with his 
left upper extremity with weakness and stated that he could 
not carry anything and could not lift.  On neurological 
examination, he was able to walk on heels and toes and was 
able to tandem walk.  On motor examination of the left upper 
extremity, he had atrophy on the left side in the trapezius 
area on the back and also in the scapular region and deltoid 
area.  The examiner stated that the veteran had drooping of 
the left shoulder and winging of the scapula on the left.  
His left hand grip was weak, 4-/5 and he could not raise the 
left arm above the shoulder.  His power proximally was 4-/5.  
On the right side it was 4+/5.  On sensory examination, he 
had decreased pinprick in the left arm and back, and also in 
the back in the scapular area, noted not to be in any 
particular dermatomal pattern.  His vibration was decreased 
in the left upper extremity.  Deep tendon reflexes in the 
upper extremities, biceps and triceps were 1, bilaterally, 
and 1 for brachioradialis.  Tone was normal.  The impression 
was status post cervical discectomy and fusion with residual 
chronic moderate to severe neck pain and radicular symptoms 
to the left upper extremity and paresis of the left upper 
extremity.  The examiner stated that the veteran gets muscle 
spasms in the left side of the neck daily, but that he did 
not have any incapacitating episodes.  The examiner stated 
that, in addition to his weakness in the trapezius and 
winging of the scalpula with his injury to/incomplete 
paralysis of the spinal accessory nerve, he also had weakness 
in the left upper extremity and numbness with radicular 
symptoms to the left upper extremity down to the left little 
and ring fingers.  The examiner stated that he had these 
symptoms off and on daily with little intermittent relief.  

The May 2001 VA examination report stated that the veteran 
had right lateral rotation of the cervical spine of 40 
degrees and left lateral rotation of 45 degrees.  He had 40 
degrees of flexion and 45 degrees of extension.  The March 
2005 VA spine examination report stated that there was 55 
degrees of right and left lateral rotation, 50 degrees of 
flexion, and 40 degrees of extension.  Thus, the evidence 
shows limitation of motion warranting a rating of 10 percent, 
and no higher, under DC 5290.

As for the new spine rating criteria, effective September 26, 
2003, although the May 2001 VA examination listed forward 
flexion of the cervical spine as 40 degrees, the most recent 
evidence (the March 2005 VA spine examination report) shows 
that forward flexion of the cervical spine is greater than 40 
degrees and that the combined range of motion of the cervical 
spine is greater than 170 degrees, even without measurements 
for left and right lateral flexion.  Although muscle spasms 
and tenderness are reported, there is no evidence suggesting 
muscle spasm or guarding severe enough to cause an abnormal 
gait or of abnormal spinal contour.  Thus, a rating of 10 
percent, and no higher, is warranted under DC 5237.  The 
Board notes that there is no evidence of ankylosis.  

Even with consideration of the veteran's complaints of pain, 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the 
veteran's orthopedic manifestations do not meet the criteria 
for a rating in excess of 10 percent.  The examiner in the 
March 2005 VA spine examination report stated that, although 
there was slight pain on range of motion testing, there was 
no additional limitation of motion after repetitive motion.  
The examiner also stated that it was conceivable that the 
veteran would have further limitation of function during a 
flare-up of pain.  However, he stated that it was not 
feasible "to attempt to express this in terms of additional 
limitation of motion as these matters cannot be determined 
with any degree of medical certainty."     

Under DC 5293 (as in effect prior to September 23, 2002), a 
60 percent rating was warranted for pronounced intervertebral 
disc disease, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Here, the March 2005 VA neurological 
disorders examination report noted deep tendon reflexes were 
1 for the biceps, triceps, and brachioradialis.  Atrophy was 
noted on the left side in the trapezius area on the back and 
also in the scapular region and deltoid area.  It was also 
stated that the veteran had drooping of the left shoulder and 
winging of the scapula on the left.  His left hand grip was 
weak and he could not raise the left arm above the shoulder.  
On sensory examination, he had decreased pinprick in the left 
arm and back, and also in the back in the scapular area, 
noted not to be in any particular dermatomal pattern.  
Furthermore, his vibration was decreased in the left upper 
extremity.  The impression was status post cervical 
discectomy and fusion with residual chronic moderate to 
severe neck pain and radicular symptoms to the left upper 
extremity and paresis of the left upper extremity.  The 
examiner stated that the veteran gets muscle spasms in the 
left side of the neck daily, but that he did not have any 
incapacitating episodes.  The examiner stated that, in 
addition to his weakness in the trapezius and winging of the 
scalpula with his injury to/incomplete paralysis of the 
spinal accessory nerve, he also had weakness in the left 
upper extremity and numbness with radicular symptoms to the 
left upper extremity down to the left little and ring 
fingers.  The examiner stated that he had these symptoms off 
and on daily with little intermittent relief.  The Board 
therefore finds that overall the evidence shows that the 
veteran's disability meets the criteria for a 60 percent 
rating under DC 5293 (as in effect prior to September 23, 
2002).  This is the maximum rating under DC 5293, as in 
effect prior to September 23, 2002.  

The evidence does not establish incapacitating episodes.  In 
fact, it was stated in the March 2005 VA neurological 
disorders examination report that the veteran denied any 
incapacitating episodes of his neurological symptoms with 
numbness or spasms and denied any bedrest prescribed by a 
physician.  Thus, a rating for intervertebral disc syndrome 
under the new rating criteria would not entitle the veteran 
to a higher rating.        
 
The Board notes, however, that this does not end the inquiry.  
The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  As is discussed above, the 
veteran's orthopedic manifestations of his service-connected 
condition do not warrant a rating in excess of 10 percent 
under either the old or new spine rating criteria.    

Here, though, there is evidence of left upper extremity 
neurologic abnormality.  The most appropriate diagnostic code 
for evaluating the veteran's left upper extremity 
abnormalities is DC 8510, which pertains to the upper 
radicular group (fifth and sixth cervicals).  The upper 
radicular group affects all shoulder and elbow movements.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  That code 
provides a minimum 20 percent evaluation when there is 
incomplete paralysis of the upper radicular group which is 
mild in degree, whether the major or the minor extremity.  A 
40 percent evaluation is assigned when there is incomplete 
paralysis of the major extremity which is moderate, while a 
30 percent evaluation is assigned for incomplete paralysis of 
the minor extremity which is moderate in degree.  A 50 
percent disability rating is provided when there is 
incomplete paralysis of the major extremity which is severe 
in degree, while a 40 percent rating is assigned when there 
is incomplete paralysis of the minor extremity which is 
severe in degree.  A maximum rating of 70 percent for the 
major extremity is provided when there is complete paralysis, 
with all shoulder and elbow movements lost or severely 
affected, while hand and wrist movements are not affected.  
The maximum rating for the minor extremity is 60 percent.  38 
C.F.R. § 4.124a, Code 8510.  The Board again notes that it is 
stated in the March 2005 VA neurological disorders 
examination report that that veteran is right handed.

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2004).

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).

Again, in rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  

Based on the findings in the March 2005 VA neurological 
disorders examination report, the Board finds that the 
veteran's neurologic abnormalities of his left upper 
extremity warrants a 40 percent rating under DC 8510.  This 
is the maximum rating for incomplete paralysis of a minor 
extremity under this diagnostic code.  The evidence does not 
show complete paralysis.  Accordingly, a higher rating is not 
warranted under this code.  As the veteran's orthopedic 
manifestations of his service-connected cervical spine 
condition warrant only a 10 percent rating, the Board has 
determined that it would be most advantageous to the veteran 
to award the 60 percent rating under DC 5293 (as in effect 
prior to September 23, 2002) as opposed to separate 
orthopedic and neurologic ratings as permitted under the new 
spine rating criteria.  Therefore, a 60 percent rating for 
intervertebral disc syndrome under DC 5293 (as in effect 
prior to September 23, 2002) is granted.    

A higher rating is not warranted under any other potentially 
applicable diagnostic code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this regard, the Board notes that 
the veteran's service-connected condition was initially rated 
under DC 8211.  However, this diagnostic code provides for a 
maximum rating of only 30 percent.



					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2001 letter informed 
the veteran that, to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
needed to show that the disability had worsened enough to 
warrant the payment of a greater evaluation.  A May 2004 
letter stated that, to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
needed to show that the disability had gotten worse.  
Finally, the May 2005 supplemental statement of the case 
(SSOC) listed the new spine rating criteria.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the April 2001 letter informed the veteran that VA's 
statutory duty to assist included developing for all relevant 
evidence in the custody of a federal department or agency, 
developing for private records and lay or other evidence, and 
a duty to examine the veteran or obtain a medical opinion if 
such was necessary to make a decision on his claim.  The May 
2004 letter informed the veteran that VA was responsible for 
getting relevant records from any federal agency, to include 
records form the military, VA hospitals (including private 
facilities where VA authorized treatment), and from the 
Social Security Administration (SSA).  The letter also stated 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency, such as from state or 
local governments, private doctors and hospitals, or current 
or former employers.  Additionally, the letter stated that VA 
would assist the veteran by providing a medical examination 
or obtaining a medical opinion if such examination or opinion 
was necessary to make a decision on his claim.     
  
In addition, the September 2002 statement of the case (SOC) 
and May 2005 SSOC reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the May 2004 VCAA notice letter sent to the veteran did 
specifically request that the veteran send VA any treatment 
records pertaining to the claim on appeal.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the September 2002 SOC and May 2005 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notices, combined with the September 2002 SOC and 
May 2005 SSOC, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A rating of 60 percent, and no more, for cervical discectomy, 
with history of avulsion injury, left spinal paralysis, 
trapezius muscle and serratus (muscle group 1) (formerly DC 
8211), is granted, subject to regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


